RENDERED: NOVEMBER 5, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-1658-MR

DEANDRE MCCAIN                                                       APPELLANT


              APPEAL FROM JEFFERSON CIRCUIT COURT
v.         HONORABLE CHARLES L. CUNNINGHAM, JR., JUDGE
                     ACTION NO. 11-CR-000135


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: GOODWINE, MAZE, AND McNEILL, JUDGES.

McNEILL, JUDGE: On February 9, 2011, Deandre McCain (hereafter

“Appellant”) pleaded guilty to second-degree burglary in Jefferson Circuit Court

Case No. 11-CR-000135. In accordance with the plea agreement, the trial court

sentenced Appellant to seven years’ incarceration, probated for five years. One of

the conditions of probation was that he pay restitution totalling $525.00. On April

28, 2011, the Commonwealth filed a motion to revoke Appellant’s probation after
he was charged with trafficking in a controlled substance and carrying a concealed

deadly weapon. After serving approximately nine months in jail, Appellant was

granted shock probation, which was unopposed by the Commonwealth pursuant to

an agreement resulting from the trafficking case. Over the next several years,

Appellant committed a host of additional crimes for which the Commonwealth

unsuccessfully sought revocation of Appellant’s probation. In 2019, however,

Appellant entered an Alford1 plea to facilitating homicide in Case No. 2017-CR-

001122. As a result, the Commonwealth filed another motion to revoke

Appellant’s probation, which was granted. Appellant was sentenced to a total of

eighteen years’ imprisonment. Appellant’s sole argument on appeal is that because

his initial five-year probationary period in Case No. 11-CR-000135 was set to

expire in 2017, the revocation of his probation that occurred in 2019 was erroneous

and invalid. For the following reasons, we disagree.

                                I. STANDARD OF REVIEW

                 We review probation revocation determinations for an abuse of

discretion. Blankenship v. Commonwealth, 494 S.W.3d 506, 508 (Ky. App. 2015).

An abuse of discretion occurs when the trial court’s decision is “arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Commonwealth v.

English, 993 S.W.2d 941, 945 (Ky. 1999).


1
    North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).

                                                 -2-
                                       II. ANALYSIS

                Appellant contends that his probationary period was only tolled

during the nine months he served in jail before being granted shock probation.

However, the Commonwealth asserts that Appellant’s probationary period was

additionally tolled for approximately 45 months resulting from the multiple

offenses committed while he was on probation. Appellant replied that those

additional time periods did not toll his probationary period because he was not

incarcerated as a result for those violations. According to Appellant, after the

initial nine-month period of incarceration after which he received shock probation,

the trial court never actually revoked or reinstated his probation, but rather

“maintained” it, at least until he was finally sentenced to eighteen years’

incarceration.2

                Relevant to our decision is KRS3 533.040(2):

                If a court, as authorized by law, determines that a
                defendant violated the conditions of his probation or
                conditional discharge but reinstates probation or
                conditional discharge, the period between the date of the
                violation and the date of restoration of probation or
                conditional discharge shall not be computed as a part of
                the period of probation or conditional discharge.


2
  The record indicates that Appellant actually served twenty-nine months incarceration prior to
his ultimate sentencing–nine months for his initial violation of probation resulting from Case No.
2011-CR-000135, and an additional one year and eight months resulting from Case No. 2017-
CR-001122, for which he received credit for time served.
3
    Kentucky Revised Statutes.

                                               -3-
Contrary to Appellant’s argument, “[b]ecause the statute uses the term shall, the

tolling provisions of the subsection must therefore be construed to occur by

operation of law, without any particular additional actions by the circuit court in

order to implement the provisions.” Commonwealth v. Dulin, 427 S.W.3d 170,

174 (Ky. 2014). “[W]e conclude that a probationary period will normally begin on

the date that a defendant appears for sentencing and the trial court pronounces that

the defendant is placed on probation.” Id. at 172 n.3.4 Therefore, the trial court

was not required to take any specific action for KRS 533.040(2) to toll Appellant’s

probationary period resulting from Case No. 11-CR-000135 or any other offense.

Because the additional tolling periods cited by the Commonwealth would extend

the probationary period well beyond 2019, the trial court’s ultimate revocation of

Appellant’s probation on August 22, 2019 was proper. There certainly is no

indication that the trial court abused its discretion.




4
    See also 1974 Kentucky Crime Commission/LRC Commentary on KRS 533.040(2):

        Subsection (2) seeks to deal with the matter of calculating sentences of probation
        or conditional discharge when there has been a violation of one of the conditions
        imposed upon the defendant. The provision contemplates that there will exist
        situations in which such a violation will not warrant revocation of the
        sentence with a subsequent incarceration. In such a situation, the violation of
        conditions tolls the running of the term until such time as the sentence of
        probation or conditional discharge is restored by a court.

(Emphasis added.)

                                               -4-
                                  III. CONCLUSION

             For the foregoing reasons, we hereby affirm the judgment

of the Jefferson Circuit Court.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE:

Shannon Dupree                           Daniel Cameron
Frankfort, Kentucky                      Attorney General of Kentucky

                                         Kristin L. Condor
                                         Assistant Attorney General
                                         Frankfort, Kentucky




                                        -5-